Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY MODULE HAVING LED PACKAGES COMPRISING CONNECTION SUSBTRATE.

Election/Restrictions
Claims 9-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 8 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeya et al. [US PGPUB 20170250329] (hereinafter Takeya).

Regarding claim 1, Takeya teaches a display module, comprising:

a thin film transistor (TFT) layer (layer of structure 162 and 164, where structure 164 comprises TFT circuits and structure 162 is the terminal connector for structure 164, Para 96/101) disposed on a surface of the substrate (Fig.8);
a plurality of LED packages (M1-3 or structure M1-3 without substrate 125, Para 99; Fig. 7/8) comprising a connection substrate (115, Para 93, Fig. 7/8) and a plurality of LEDs (112, Para 88) disposed on a first surface of the connection substrate (Fig. 7/8); and
a wiring (115/115B, Para 93) configured to electrically connect the TFT layer and the plurality of LEDs (Fig. 7/8),
wherein the wiring comprises a first wiring for electrically coupling with the plurality of LEDs on the first surface of the connection substrate (Fig. 7), and a second wiring for electrically coupling with the TFT layer on a second surface of the connection substrate (Fig. 7/8).

Regarding claim 4, Takeya teaches a display module wherein the first wiring and the second wiring are electrically coupled to each other through at least one via hole (Fig. 7/8).

Regarding claim 5, Takeya teaches a display module wherein the connection substrate further comprises at least one wiring layer (wiring through the 115 connecting the first and second wiring, Fig. 7/8).

Regarding claim 8, Takeya teaches a display module wherein each of the plurality of LED packages constitutes at least one display pixel (Para 53).

Regarding claim 19, Takeya teaches a display module wherein the plurality of LEDs are micro LEDs (Para 9).

Regarding claim 20, Takeya teaches a display module, further comprising a plurality of black matrices (118, Para 64, wherein the light blocking material are known to be referred to as black matrices in the art –see Para 124 of Miyata [US PGPUB 20120181633]) disposed between the plurality of LED packages (Fig. 7/8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Takeya in view of Takeya [US PGPUB 20180233494] (hereinafter Takeya494).

Regarding claim 2, Takeya teaches the limitation of the claim upon which it depends.
Takeya does not specifically disclose the limitation of claim 2.
Referring to the invention of Takeya494, Takeya494 teaches connecting LED package 102 to connection substrate 110 and connecting the connection substrate to board 200 by using pad S (Para 82/89, Fig. 2E/2J).
In view of such teaching by Takeya494, it would have been obvious to a person having ordinary skills in the art to have the invention Takeya use pads as disclosed in claim 2 in view of the teachings of Takeya494 based on the rationale of using of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).

Regarding claim 3, Takeya teaches a display module wherein each of the plurality of LED packages is electrically coupled to a common electrode or individual electrodes formed on the TFT layer (Fig. 7/8). 


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeya494in view of Li et al. [US PGPUB 20190019928] (hereinafter Li).

Regarding claim 1, in view of the structure of Fig. 5/7 (Para 165) of Takeya494, Takeya494 teaches a display module, comprising:
a thin film transistor (TFT) layer (TFT substrate 200, Para 155);
a plurality of LED packages (100, claim 1; wherein the structure of Fig. 7 is present in the plurality of pixels in the device) comprising a connection substrate (110a, Para 166, Fig. 7) and a plurality of LEDs (122/124/126, Para 168, Fig. 7) disposed on a first surface of the connection substrate (Fig. 7); and
a wiring (132/134, Para 166, Fig. 5/7) configured to electrically connect the TFT layer and the plurality of LEDs (Para 75, Fig. 7),
wherein the wiring comprises a first wiring for electrically coupling with the plurality of LEDs on the first surface of the connection substrate (Fig. 5/7), and a second wiring for electrically coupling with the TFT layer on a second surface of the connection substrate (Fig. 5/7).
It would have been obvious to a person having ordinary skills in the art to combine the teachings of Fig. 5 and 7 based on the rationale of combining prior art elements according to known methods to yield predictable results (MPEP 2143) –such as providing a driving circuit for the embodiment of Fig. 7 according to the structure of Fig. 5 or using the connection substrate of the embodiment of Fig. 7 in the embodiment of Fig. 5 based on suitable alternate structure.
Takeya494 does not specifically disclose a substrate;
a thin film transistor (TFT) layer disposed on a surface of the substrate; and 
a plurality of LED packages.
Referring to the invention of Li, Li teaches a detailed structure of a TFT structure (210b, Para 69, Fig. 7), wherein the TFT substrate comprises a TFT layer (layer of TFT structure T) formed on a substrate (bottommost layer of 210b).
In view of such teaching by Li, it would have been obvious to a person having ordinary skills in the art to have the structure of Li implemented in the device of Takeya494 based on the rationale of using of known technique/structure to improve similar devices (methods, or products) in the same way (MPEP 2143).

Regarding claim 2, the embodiment of Takey494 (Fig. 5/7) and Lin teach the limitation of the claim upon which it depends.
The embodiment of Takey494 (Fig. 5/7) and Lin do not specifically disclose the limitation of claim 2.
Referring to the invention of Takeya494, Takeya494 teaches connecting LED package 102 to connection substrate 110 and connecting the connection substrate to board 200 by using pad S (Para 82/89, Fig. 2E/2J).
In view of such teaching by Takeya494, it would have been obvious to a person having ordinary skills in the art to have the embodiment of Fig. 5/7 of Takeya494 use pads as disclosed in claim 2 based on the rationale of using of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).

Regarding claim 3, Takeya494 teaches a display module wherein each of the plurality of LED packages is electrically coupled to a common electrode or individual electrodes formed on the TFT layer (claim 7). 

Regarding claim 4, Takeya494 teaches a display module wherein the first wiring and the second wiring are electrically coupled to each other through at least one via hole (Fig. 5/7). 

Regarding claim 5, Takeya494 teaches a display module wherein the connection substrate further comprises at least one wiring layer (wiring through the 110 connecting the first and second wiring, Fig. 5/7).

Regarding claim 6, Takeya494 teaches a display module further comprising:
a molding part (140, Para 73) configured to cover the plurality of LED packages and the substrate (Fig. 5/7).

Regarding claim 7, Takeya494 teaches a display module wherein the molding part covers the TFT layer exposed between the plurality of LED packages (Fig. 5/7).

Regarding claim 8, Takeya494 teaches a display module wherein each of the plurality of LED packages constitutes at least one display pixel (claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/           Primary Examiner, Art Unit 2819